DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2021 has been entered.
 
Status of the Claims
The Amendment received on 25 February 2021 has been acknowledged and entered.  
Claims 1, 13, and 17 has been amended.  
Claims 3, 5, 7, 12, and 15 have been canceled.  
No new claims have been added.  
Claims 1-2, 4, 6, 8-11, 13-14, and 16-17 are currently pending. 

Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive. 
Applicant's amendment filed 25 February 2021, with respect to the Objection of claim1, has been fully considered and is persuasive. Thus, the objection to claim 1 has been withdrawn.
Applicant argues (in REMARKS, pages 9 of 10 of 12) that claim 17 is amended to recite the following:

	
the code reading apparatus reads both the pattern that will not convert even when its temperature deviates from a specified temperature range and the pattern that will convert when its temperature has deviated from the specified temperature range; and

the terminal device determines a temperature deviation of the product by comparing data transmitted from the code reading apparatus when the product was received, and data accumulated in the server transmitted from the code reading apparatus before receiving the product.

Corresponding amendments are made to claims 1 and 13. These configurations have the unique effect of being able to determine that the information code has changed during its distribution process, rather than neglecting to read the information code.  Applicant submits that the cited references do not teach or suggest all of the new/amended limitations of amended claims 1, 13, and 17.

In Kanemoto, as described in paragraphs [0026] to [0028], in the invoice composed of the barcode having the temperature information and the temperature indicator figure, the temperature indicator figure is the current temperature at the boundary between the dark color figure and the light color figure… Further, paragraphs [0018] and [0019] of Kanemoto disclose that upper and lower tolerances with respect to the reference temperature set for normal/abnormal judgment as temperature controlled transportation are provided, and the temperature information of the read barcode is compared and judged whether it is within the tolerance.  In other words, Kanemoto judges the temperature deviation by comparing and judging whether the measured temperature is within the tolerance with respect to the preset reference temperature. Thus, Kanemoto does not determine the temperature deviation by comparing the information contained in the read information code as in the claims of the present invention.
Kanemoto discloses in [0019], The detection of the transportation management, data, the temporary recording in the barcode reader 220 with the temperature measurement function, the transmission to the central management device 401, and the recording and holding in the database 403 are performed in each step of the transportation described in FIG. 12, Thus, the transport management data is recorded in time series. At the same time as the recording of the data, the server 402 in the central management apparatus 401 operates the predetermined temperature control rule for each package in addition to the rule for determining the delivery error of the conventional example as the transportation management rule, and determines the temperature control state at each step of the transportation.  
Applicant argues (in REMARKS, page 11 of 12) that, in addition, Kanemoto does not state that the code reading apparatus reads both the information code which pattern changes when the temperature deviates and the information code which pattern does not change even if when the temperature deviates. Nemet and Nygardh also fail to teach or suggest the above-described features of the claims. Therefore, amended claims 1, 13, and 17 are patentable over the combination of Kanemoto, Nemet, and Nygardh. Claims 2, 4, 6, 8-11, 14, and 16 are patentable due to their dependence from claims 1 and 13, respectively. In view of the foregoing, Applicant submits that the application is in condition for allowance. 
  	In response to Applicant’s argument, the Examiner respectfully disagrees.  Nemet et al. discloses the code reading apparatus reads both the pattern that will not convert even when its temperature deviates from a specified temperature range in [0073], which teaches, The changeable barcode indicator may incorporate a product code such as an EAN (European Article Number) or a UPC code (Universal Product Code).  FIGS. 1A-1E illustrate the use of an EAN code).  The Examiner interprets the EAN or UPC to be a pattern that does not convert.  Nemet t al. further discloses a pattern that will convert when its temperature has deviated from the specified temperature range in [0097], which discloses Preferably, the machine-readable indication of exceedance of at least one threshold by at least one product quality determining parameter, only after the elapse of a predetermined amount of time following actuation, and in a preferred embodiment provides a variable barcode having a visible pre-actuation state, a different visible post-actuation state, and at least one visible state indicating exceedance of a corresponding one of at least one threshold, which occurs only after the elapse of a predetermined amount of time following actuation); also see [0083, reads a BAD indication].  

Examiner’s Note:
With respect to the Official Notice taken in the previous office action, Examiner notes the following discussion of Official Notice taken from the MPEP: 	To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 111(b). See also Chevenard, 139 F.2dat 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). 
A general allegation that the claims define a patentable invention without any reference to the examiner's assertion of official notice would be inadequate.
 	If applicant adequately traverses the examiner's assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3dat 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and 
explanation to support the finding. See 37 CFR 1.104(d)(2). If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be 
admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate. If the traverse  was inadequate, the examiner should include an explanation as to why it was inadequate. (MPEP § 2144.03(C)) 	Applicant has not "specifically pointed out the supposed errors in the Examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art." For these reasons, the limitations for which Official Notice was taken in claims 1-2, 4, 6, 8-11, 13-14, and 16-17 are considered to be admitted prior art because Applicant has not proffered an adequate traversal. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto (JP 2002-087542 A) in view of Official Notice in view of Nemet et al. (US PG Pub. 2010/0219235) and Nygardh et al. (US PG Pub. 2003/0047477).
As per claim 1, Kanemoto discloses a logistics system comprising: 
Kanemoto: [0002,[0025],[0028] barcode and temperature display); 

	a communications network configured to facilitate communication in the logistics system (Kanemoto: [0003];[0009 wireless communications);
a server programmed to accumulate the data transmitted from the code reading apparatus over the communication network (abstract: [0018], server 402 in central management apparatus); and 

a terminal device configured to communicate with the server over the communication network to obtain the accumulated data [0020];[0028]-[0030]);
wherein a temperature deviation of the product is judged by the number of data pieces that the code reading apparatus has read from the plurality of information codes ([0015] a temperature indicating an expression corresponding to the discrimination temperature by discriminating the current temperature. [0018-[0020];[0028]-[0030]); recorded in memory; Claim 7); and 
the terminal device determines a temperature deviation of the product by comparing data transmitted from the code reading apparatus when the product was received, and data accumulated in the server transmitted from the code reading apparatus before receiving the product ([0028]-[0030]; [0031]-[0032).
 	Kanemoto does not explicitly disclose wherein the product is provided with a plurality of information codes, at least one of the information codes has a pattern that will not convert even when its temperature deviates from a specified temperature range.
Official Notice that it is old and well known to place an address label, QR code, or UPC (that will not convert) on a product to be scanned by bar code readers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kanemoto in view of Kanemoto 2 and Nygardh et al. to include information codes that cannot be converted on products (e.g. address label, QR code, UPC, and price codes) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Kanemoto in view of Official Notice does not further disclose, however, Nemet et al. discloses:
at least another of the information codes has a pattern that will convert irreversibly with respect to temperature when its temperature has deviated from the specified temperature range, and the logistics system uses the plurality of information codes (Nemet et al.: [0082]-[0083] If and when the temperature of the package 102 exceeds 4 degrees Celsius, such as when it reaches 15 degrees Celsius, the indicator assumes a second readable state, indicated by reference numeral 112. This second readable state does not change notwithstanding that the temperature of the package 102 subsequently returns to an acceptable temperature, such as 4 degrees Celsius. Accordingly, upon inspection, as upon delivery to the customer, upon reading the indicator 100 by an inspector using a conventional bar code reader 106, the bar code in its second readable state 112 preferably provides information to the quality indication server 108 which enables the server to provide an immediate indication of a quality parameter, such as a BAD indication 114); and  
the code reading apparatus reads both the pattern that will not convert even when its temperature deviates from a specified temperature range ([0073] The changeable barcode indicator may incorporate a product code such as an EAN (European Article Number) or a UPC code (Universal Product Code).  FIGS. 1A-1E illustrate the use of an EAN code) and the pattern that will convert when its temperature has deviated from the specified temperature range ( [0097] Preferably, the product unit specific indicator is operative to provide a machine-readable indication of exceedance of at least one threshold by at least one product quality determining parameter, only after the elapse of a predetermined amount of time following actuation, and in a preferred embodiment provides a variable barcode having a visible pre-actuation state, a different visible post-actuation state, and at least one visible state indicating exceedance of a corresponding one of at least one threshold, which occurs only after the elapse of a predetermined amount of time following actuation); also see [0083, reads a BAD indication].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto in view of Official Notice and Kanemoto 2 to include irreversible barcodes as taught by Nemet et al. to prevent the user from changing the status of products that may be harmful to a customer after reaching a temperature threshold.
Kanemoto in view of Official Notice and Nemet et al. does not further disclose, however, Nygardh et al. discloses:
wherein the pattern of the information code will convert to a pattern unreadable by the code reading apparatus from readable by the code reading apparatus, or convert to a pattern readable by the code reading apparatus from unreadable by the code reading apparatus, when its temperature has deviated from the specified temperature range (Nygardh et al.:  Abstract; [0019]; However, if the article for one reason or another would have been thawed and again refrigerated, the transparent state of the temperature indicator is converted to the opaque state, which is shown in FIG. 5. In this state, a reading of the bar-code in its entirety is made impossible, whereby the attention of the consumer, as well as the shop manager, at the latest in connection with the sales occasion, is drawn to the fact that the article has been thawed and re-frozen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto in view of Official Notice and Nemet et al. to include a barcode becoming unreadable when a temperature threshold is reached as taught by Nygardh et al. in order not to sell harmful foods.  
As per claim 6, Kanemoto in view of Official Notice in view of Nemet et al. and Nygardh et al. (US PG Pub. 2003/0047477) discloses the logistics system according to claim 1. Kanemoto further discloses:
wherein the temperature deviation of the product is judged by data transmitted from the information reading and transmitting device ([0027]-[0028]).  

As per claim 8, Kanemoto in view of Official Notice in view of Nemet et al. and Nygardh et al. discloses the logistics system according to claim 1.  Kanemoto further discloses wherein the information code is at least one of characters, numbers, a graphic, a barcode, and a two-dimensional code ([0017], barcode).  

As per claim 9, Kanemoto in view of Official Notice in view of Nemet et al. and Nygardh et al. discloses the logistics system according to claim 3. Kanemoto further discloses Page 3 of 6Application No. To be determinedAttorney Docket No. 110900.PA237USwherein the plurality of information codes are at least one of characters, numbers, a graphic, a barcode, and a two-dimensional code and are of the same type ([0017], barcode).    

As per claim 10, Kanemoto in view of Official Notice in view of Nemet et al. and Nygardh et al. discloses the logistics system according to claim 1.  Kanemoto further discloses barcode reader).  

As per claim 11, Kanemoto in view of Official Notice in view of Nemet et al. and Nygardh et al. discloses the logistics system according to claim 1. Kanemoto discloses wherein, before and after delivery of the product, the information code is read and data contained in the information code is transmitted by the information reading and transmitting device ([0028]-[0030]).  

As per claim 16, Kanemoto in view of Official Notice in view of Nemet et al. and Nygardh et al. discloses the logistics system according to claim 1.  Kanemoto further discloses wherein the server is judged whether or not deviation from a temperature has occurred by comparing a plurality of the data accumulated on the server ([0030]).

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto (JP 2002-087542 A) in view of Official Notice in view of Nemet et al. (US PG Pub. 2010/0219235) and Nygardh et al. (US PG Pub. 2003/0047477) as applied to claim 1 above and further in view of Kanemoto 2 (JP 2002-037420).
As per claim 2, Kanemoto in view of Official Notice in view of Nemet et al. and Nygardh et al. discloses the logistics system according to claim 1.  Kanemoto does not further disclose, however, Kanemoto 2 discloses:
wherein the pattern of the information code that will convert when its temperature has deviated from a specified temperature is readable by the information reading and transmitting device and the logistics system uses the information code (Kanemoto 2 [0014]-[0018], The temperature indicating ink according to the present embodiment changes color across a predetermined temperature boundary. The arrangement of the respective temperature-indicating figures is arranged so as to show a temperature from a low temperature to a high temperature as seen from below as well as in a normal thermometer. Having the discoloration sensitivity which changes from light color to a dark color, when 31 becomes -20 degrees C or more of heat-sensitive figures, 32 has the discoloration sensitivity which changes from light color to a dark color in -15 degrees C or more of heat-sensitive figures, and 33 has the discoloration sensitivity which changes from light color to a dark color with -10 degrees C or more of heat-sensitive figures).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto in view of Official Notice, Nemet et al., and Nygardh et al. to include converting the information code with a change in temperature as taught by Kanemoto 2 to provide a temperature detection technique using the temperature indicating ink and the information transmission technique using the bar code combined together for convenience.  
	
As per claim 4, Kanemoto in view of Official Notice in view of Nemet et al. and Nygardh et al. discloses the logistics system according to claim 1.  Kanemoto does not further disclose, however, Kanemoto 2 discloses: 
wherein the pattern of the information code that will convert when its temperature has deviated from the specified temperature range is a pattern readable by the information reading and transmitting device and the logistics system uses the information code (Kanemoto 2 [0014]-[0018], The temperature indicating ink according to the present embodiment changes color across a predetermined temperature boundary. The arrangement of the respective temperature-indicating figures is arranged so as to show a temperature from a low temperature to a high temperature as seen from below as well as in a normal thermometer. Having the discoloration sensitivity which changes from light color to a dark color, when 31 becomes -20 degrees C or more of heat-sensitive figures, 32 has the discoloration sensitivity which changes from light color to a dark color in -15 degrees C or more of heat-sensitive figures, and 33 has the discoloration sensitivity which changes from light color to a dark color with -10 degrees C or more of heat-sensitive figures).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto and Nemet et al. in view of Official Notice, Nemet et al. and Nygardh et al. to include converting the information code with a change in temperature as taught by Kanemoto 2 to provide a temperature detection technique using the temperature indicating ink and the information transmission technique using the bar code combined together for convenience.  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto (JP 2002-087542 A) in view of Official Notice in view of Nygardh et al. (US PG Pub. 2003/0047477) and Grabiner et al. (US PG Pub. 2012/0175412). 
As per claim 13, Kanemoto discloses a logistics system comprising: 
a first code reading apparatus configured to read an information code attached to  a product that is monitored by the logistics system and transmit data contained in the information code ([0003]’,[0025],[0028] barcode and temperature display); 
a second code reading apparatus that is operated by a carrier who receives the product from a manufacturer to read the information code attached to the product and transmit data contained in the information code upon receipt of the product and before and after delivery of the product ([0003]; in each step of shipping, loading, and arrival to a customer, a site worker reads a package specification number for identifying a package from a bar code 102 of an invoice 101 attached to each package 100 by a bar code reader 201, and temporarily records the same in a memory having the bar code reader 201 therein).
a communication network configured to facilitate communication in the logistics system;
Page 4 of 6Application No. To be determineda server that programmed to accumulate data transmitted from the first, second, and third code reading apparatuses over the communication network ([0018], server 402); and  


the terminal device determines a temperature deviation of the product by comparing data transmitted from the code reading apparatus when the product was received, and data accumulated in the server transmitted from the code reading apparatus before receiving the product ([0028]-[0030]; [0031]-[0032).
Kanemoto does not explicitly disclose wherein the product is provided with a plurality of information codes, at least one of the information codes has a pattern that will not convert even when its temperature deviates from a specified temperature range.
However, the Examiner takes Official Notice that it is old and well known to place an address label, QR code, or UPC (that will not convert) on a product to be scanned by bar code readers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kanemoto to include information codes that cannot be converted on products (e.g. address label, QR code, UPC, and price codes) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Kanemoto in view of Official Notice does not further disclose, however, Nygardh et al. discloses:
a third code reading apparatus that is operated by a customer who receives the product from the carrier to read the information code attached to the product and transmit data contained in the information code upon receipt of the product (Nygardh et al.: [0081] At any stage, such as upon delivery to the customer, the indicator 100 can be read with a conventional barcode reader 106, which preferably communicates with a remote quality indication server 108 
 and at least another of the information codes has a pattern that will convert to a pattern unreadable by the code reading apparatuses when its temperature has deviated from the specified temperature range; (Nygardh et al.:  Abstract; [0019]; However, if the article for one reason or another would have been thawed and again refrigerated, the transparent state of the temperature indicator is converted to the opaque state, which is shown in FIG. 5. In this state, a reading of the bar-code in its entirety is made impossible, whereby the attention of the consumer, as well as the shop manager, at the latest in connection with the sales occasion, is drawn to the fact that the article has been thawed and re-frozen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto in view of Official Notice to include a barcode becoming unreadable when a temperature threshold is reached as taught by Nygardh et al. in order not to sell harmful foods.  
Kanemoto in view of Official Notice and Nygardh et al. does not further disclose, however Grabiner et al. discloses:
 wherein a temperature deviation of the product is judged by the number of data pieces that the first, second and third code reading apparatuses have read from the plurality of information codes (Grabiner et al. [0113]). identifying monitors 210 and 225, obtaining a reading or exposure level from monitors 210 and 225, identifying and processing an identification element 205, such as a 2D barcode, and capturing any other text or information such as the product information shown in FIG. 2D, namely, product name "Vaccine A," reference number "51220" and the date "Dec. 1, 2014." Once these processes are performed or the data is collected, the image data can be relayed to a host server for processing or storage or processed on the device 230'. A report 197, such as an acceptability report, can be displayed on the mobile device as shown. FIGS. 2E and 2F show examples of possible acceptability reports. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto in view of Official Notice and Nygardh et al. to include tracking temperature of shipped goods as taught by Grabiner et al. in order to electronically indicating the acceptability of a product based on temperatures.
Kanemoto in view of Official Notice in view of Nygardh et al. and Grabiner et al. does not further disclose, however, Nemet et al. discloses: the code reading apparatus reads both the pattern that will not convert even when its temperature deviates from a specified temperature range ([0073] The changeable barcode indicator may incorporate a product code such as an EAN (European Article Number) or a UPC code (Universal Product Code).  FIGS. 1A-1E illustrate the use of an EAN code) and the pattern that will convert when its temperature has deviated from the specified temperature range ( [0097] Preferably, the product unit specific indicator is operative to provide a machine-readable indication of exceedance of at least one threshold by at least one product quality determining parameter, only after the elapse of a predetermined amount of time following actuation, and in a preferred embodiment provides a variable barcode having a visible pre-actuation state, a different visible post-actuation state, and at least one visible state indicating exceedance of a corresponding one of at least one threshold, which occurs only after the elapse of a predetermined amount of time following actuation); also see [0083, reads a BAD indication].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto in view of Official Notice and Nygardh et al. and Grabiner et al. to include the barcode reader as taught by Nemet et al. to prevent the user from 
As per claim 14, Kanemoto in view of Official Notice and Nygardh et al. discloses the logistics system according to claim 13.  Kanemoto further discloses wherein temperature deviation of the product is judged by data transmitted from the first, second and third information reading and transmitting devices ([0018]-[0019],[0028]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto (JP 2002-087542 A)  in view of Kanemoto 2 (JP 2002-037420) in view of Official Notice in view of Nemet et al. (US PG Pub. 2010/0219235) and Grabiner et al. (US PG Pub. 2012/0175412).
As per claim 17, Kanemoto discloses a logistics system comprising: 
 	a code reading apparatus configured to read an information code attached to a product that is monitored by the logistics system and transmit data contained in the information code (Kanemoto: [0002,[0025],[0028] barcode and temperature display); 

	a communications network configured to facilitate communication in the logistics system (Kanemoto: [0003;[0009 wireless communications);
a server programmed to accumulate the data transmitted from the code reading apparatus over the communication network (abstract: [0018], server 402 in central management apparatus); and 
a terminal device configured to communicate with the server over the communication network to obtain the accumulated data [0020];[0028]-[0030]).
wherein a temperature deviation of the product is judged by the number of data pieces that the code reading apparatus has read from the plurality of information codes ([0015] a temperature indicating an expression corresponding to the discrimination temperature by discriminating the current temperature [0018-[0020];[0028]-[0030]); recorded in memory); and
the terminal device determines a temperature deviation of the product by comparing data transmitted from the code reading apparatus when the product was received, and data accumulated in the server transmitted from the code reading apparatus before receiving the product ([0028]-[0030]; [0031]-[0032).
Kanemoto does not further disclose, however, Kanemoto 2 discloses:
wherein the information code includes a pattern that will convert when its temperature has deviated from the specified temperature range and the logistics system uses the information code (Kanemoto 2 [0014]-[0018], The temperature indicating ink according to the present embodiment changes color across a predetermined temperature boundary. The arrangement of the respective temperature-indicating figures is arranged so as to show a temperature from a low temperature to a high temperature as seen from below as well as in a normal thermometer. Having the discoloration sensitivity which changes from light color to a dark color, when 31 becomes -20 degrees C or more of heat-sensitive figures, 32 has the discoloration sensitivity which changes from light color to a dark color in -15 degrees C or more of heat-sensitive figures, and 33 has the discoloration sensitivity which changes from light color to a dark color with -10 degrees C or more of heat-sensitive figures).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto and to include converting the information code with a change in temperature as taught by Kanemoto 2 to provide a temperature detection technique using the temperature indicating ink and the information transmission technique using the bar code combined together for convenience.  
Kanemoto in view of Kanemoto 2 does not explicitly disclose wherein the product is provided with a plurality of information codes, at least one of the information codes has a pattern that will not convert even when its temperature deviates from a specified temperature range.
However, the Examiner takes Official Notice that it is old and well known to place an address label, QR code, or UPC (that will not convert) on a product to be scanned by bar code readers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kanemoto to include information codes that cannot be converted on products (e.g. address label, QR code, UPC, and price codes) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Kanemoto in view of Kanemoto2 and Official Notice does not further disclose, however, Nemet et al. discloses:
and further the information code will convert irreversibly with respect to temperature when its temperature has deviated from the specified temperature (Nemet et al.: [0082]-[0083] If and when the temperature of the package 102 exceeds 4 degrees Celsius, such as when it reaches 15 degrees Celsius, the indicator assumes a second readable state, indicated by reference numeral 112. This second readable state does not change notwithstanding that the temperature of the package 102 subsequently returns to an acceptable temperature, such as 4 degrees Celsius. Accordingly, upon inspection, as upon delivery to the customer, upon reading the indicator 100 by an inspector using a conventional bar code reader 106, the bar code in its second readable state 112 preferably provides information to the quality indication server 108 which enables the server to provide an immediate indication of a quality parameter, such as a BAD indication 114); 
and at least another one of the information codes has a pattern that will convert when its temperature has deviated from the specified temperature range ([0082]-[0083]; and   
the code reading apparatus reads both the pattern that will not convert even when its temperature deviates from a specified temperature range ([0073] The changeable barcode indicator may incorporate a product code such as an EAN (European Article Number) or a UPC code (Universal Product Code).  FIGS. 1A-1E illustrate the use of an EAN code) and the pattern that will convert when its temperature has deviated from the specified temperature range ( [0097] Preferably, the product unit specific indicator is operative to provide a machine-readable indication of exceedance of at least one threshold by at least one product quality determining parameter, only after the elapse of a predetermined amount of time following actuation, and in a preferred embodiment provides a variable barcode having a visible pre-actuation state, a different visible post-actuation state, and at least one visible state indicating exceedance of a corresponding one of at least one threshold, which occurs only after the elapse of a predetermined amount of time following actuation); also see [0083], reads a BAD indication].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto in view of and Kanemoto 2 and Official Notice to include irreversible barcodes as taught by Nemet et al. to prevent the user from changing the status of products that may be harmful to a customer after reaching a temperature threshold.
Kanemoto in view of Kanemoto 2 and Official Notice in view of Nemet et al. does not further disclose, however Grabiner et al. discloses:
wherein temperature deviation of the product is judged by comparing data transmitted from the code reading apparatus when the product was received, and data accumulated in the server (Grabiner et al. [0113]). identifying monitors 210 and 225, obtaining a reading or Kanemoto in view of Kanemoto 2, Official Notice and Nemet et al. to include tracking temperature of shipped goods as taught by Grabiner et al. in order to electronically indicating the acceptability of a product based on temperatures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1) Fenn (US PG Pub. 2008/0140432) discloses a verification and data-tracking systems, methods, and devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  
The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628          

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                  September 9, 2021